DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species and sub-species, listed below, in the reply filed on 10/18/2021 is acknowledged.
Claims 1-10 and 12-20 are examined. Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. The applicant failed to mention whether the election was made with or without traverse.  By default, the election is treated as Election made without traverse in the reply filed on 10/18/2021.

    PNG
    media_image1.png
    529
    582
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    284
    580
    media_image2.png
    Greyscale


Drawings
Figures 1-8, 10, 12 and 14 are objected to, in accordance with 37 CFR 1.84(l), because the weight, density, and darkness of all lines and letters (dashed lines, solid lines, and text within and outside of shaded areas) are not heavy enough to permit adequate reproduction (the figures as filed are blurry).
Figure 15 is objected under 35 CFR 1.83 because the numerals associated with the boxes (or circles) are not indicative as to what said symbol represents. Applicant is required to label in words the function of said rectangles, such that a reader would be appraised of their function without having to read the entire specification in order to figure it out. For example, if according to the specification, element 1002 is a method step of starting up an engine, it is suggested that applicant labels box 1002 -- starting up an engine --.  Examples of clearly labeled block diagrams are found in the following US PGPub: 2021/0246838.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4-6, 12, 14, and 17-20 are objected to because of the following informalities:  
Regarding Claim 1:
The recitation “the core shaft” (l. 10) is believed to be in error for – a core shaft –.
The recitation “the engine” (l. 10) is believed to be in error for – the gas turbine engine –.
Regarding Claim 4:
The recitation “the first engine order line at MTO speed” (in the equation) is believed to be in error for – a first engine order line at the MTO speed –.
The recitation “range from 10 to 100%;” (l. 5) is believed to be in error for – range from 10 to 100%. –.



Regarding Claims 5 and 6:
The recitation “either mode Fan RTW or Rotor RW” (l. 2) is believed to be in error for – either the mode Fan RTW or the mode Rotor RW –.
Regarding Claim 12:
The recitation “range from 5 to 50%” (l. 4) is believed to be in error for – range from 5 to 50%. –.
Regarding Claims 14, 17-18 and 20:
The recitation “the engine” (l. 1 in claims 14, 18 and 20; l. 2 in claim 17) is believed to be in error for – the gas turbine engine –.
Regarding Claim 19:
The recitation “the first engine order line at MTO speed” (in the equation) is believed to be in error for – a first engine order line at the MTO speed –.
Regarding Claim 20:
The recitation “the first engine order line at MTO speed” (ll. 2-3) is believed to be in error for – a first engine order line at the MTO speed –.





Appropriate correction is required. 

Double Patenting
Claim 14 of this application is patentably indistinct from claim 15 of Application No. 17/331989. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 14 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of copending Application No. 17/331989. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows in Table 1 below.
Instant Application
17/331,020

Claim 1.   A gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; 
a fan system having a reverse travelling wave first flap mode, Fan RTW, and comprising: 	a fan located upstream of the engine core, the fan comprising a plurality of fan blades; 
and a fan shaft; 
and a gearbox and a gearbox output shaft arranged to couple an output of the gearbox to the fan shaft, wherein the gearbox receives an input from the core shaft and outputs drive to the fan via the gearbox output shaft so as to drive the fan at a lower rotational speed than the core shaft; 
wherein the fan system and the gearbox output shaft together form an LP rotor system having a first reverse whirl rotor dynamic mode, Rotor RW; 
and wherein the engine has a maximum take-off speed, MTO, and a backward whirl frequency margin of: 
(the lowest frequency of either mode Fan RTW or Rotor RW at the MTO speed)/(the MTO speed)
is in the range from 15 to 50%.  
Claim 14. The gas turbine engine of claim 1, wherein the engine comprises a front engine structure arranged to support the fan shaft; and the front engine structure has a front engine structure nodding mode comprising a pair of modes at similar, but not equal, natural frequencies in orthogonal directions, and a front engine structure frequency margin of: 
(a frequency difference between mode FSN and the highest frequency of either synchronous Fan RTW or synchronous Rotor RW)/(RW the lowest natural frequency of the front structure nodding pair of modes)  is in the range from 5 to 50%.  
Copending Application

17/331,989

Claim 1.  A gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; 
a fan system having a reverse travelling wave first flap mode, Fan RTW, and comprising: 	a fan located upstream of the engine core, the fan comprising a plurality of fan blades; 
and a fan shaft; 
a front engine structure arranged to support the fan shaft, and the front engine structure has a front engine structure nodding mode comprising a pair of modes at similar, but not equal, natural frequencies in orthogonal directions;
and a gearbox and a gearbox output shaft arranged to couple an output of the gearbox to the fan shaft, wherein the gearbox receives an input from the core shaft and outputs drive to the fan via the gearbox output shaft so as to drive the fan at a lower rotational speed than the core shaft; 
wherein the fan system and the gearbox output shaft together form an LP rotor system having a first reverse whirl rotor dynamic mode, Rotor RW; and wherein a front engine structure frequency margin of: 
(the frequency difference between mode FSN and the highest frequency of either synchronous Fan RTW or synchronous Rotor RW)/(the lowest natural frequency of the front structure nodding pair of modes) is in the range from 5 to 50%.
Claim 15. The gas turbine engine of Claim 1, wherein a backward whirl frequency margin of: 
(the lowest frequency of either mode Fan RTW or Rotor RW at the MTO speed)/(the MTO speed)
is in the range from 15 to 50%.  







Table 1
Claims 15-16 are provisionally rejected on the ground of statutory double patenting as being dependent upon claim 14.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/331989. 
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/331989. 
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17/331989. 
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/331989. 
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/331989. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of this instant application are anticipated by the claims of copending Application No. 17/331989.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows in Table 2 below.
Instant Application
17/331,020

Claim 1.   A gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; 
a fan system having a reverse travelling wave first flap mode, Fan RTW, and comprising: 	a fan located upstream of the engine core, the fan comprising a plurality of fan blades; 
and a fan shaft; 
and a gearbox and a gearbox output shaft arranged to couple an output of the gearbox to the fan shaft, wherein the gearbox receives an input from the core shaft and outputs drive to the fan via the gearbox output shaft so as to drive the fan at a lower rotational speed than the core shaft; 
wherein the fan system and the gearbox output shaft together form an LP rotor system having a first reverse whirl rotor dynamic mode, Rotor RW; 
and wherein the engine has a maximum take-off speed, MTO, and a backward whirl frequency margin of: 
(the lowest frequency of either mode Fan RTW or Rotor RW at the MTO speed)/(the MTO speed)
is in the range from 15 to 50%.  






Claim 4. The gas turbine engine of Claim 1, wherein the LP rotor system has a first forward whirl rotor dynamic mode, 1FW, and a forward whirl frequency margin of: 
(the frequency difference between synchronous 1FW and the first engine order line at MTO speed)/(the MTO speed)
is in the range from 10 to 100%;  

Claim 5. The gas turbine engine of Claim 1, wherein the lowest frequency of either mode Fan RTW or Rotor RW at the MTO speed is in the range from 4 Hz to 22 Hz.  

Claim 12. The gas turbine engine of claim 1, wherein a mutual frequency margin of: 
(the frequency difference between mode Fan RTW and mode Rotor RW at the MTO speed  )/((the lowest frequency of either mode Fan RTW or Rotor RW at the MTO speed+the MTO speed))
is in the range from 5 to 50%.  
Claim 13. The gas turbine engine of claim 12, wherein the frequency difference between mode Fan RTW and mode Rotor RW at the MTO speed is in the range from 2 Hz to 15 Hz.  
Copending Application

17/331,989

Claim 1.  A gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; 
a fan system having a reverse travelling wave first flap mode, Fan RTW, and comprising: 	a fan located upstream of the engine core, the fan comprising a plurality of fan blades; 
and a fan shaft; 
a front engine structure arranged to support the fan shaft, and the front engine structure has a front engine structure nodding mode comprising a pair of modes at similar, but not equal, natural frequencies in orthogonal directions;
and a gearbox and a gearbox output shaft arranged to couple an output of the gearbox to the fan shaft, wherein the gearbox receives an input from the core shaft and outputs drive to the fan via the gearbox output shaft so as to drive the fan at a lower rotational speed than the core shaft; 
wherein the fan system and the gearbox output shaft together form an LP rotor system having a first reverse whirl rotor dynamic mode, Rotor RW; and wherein a front engine structure frequency margin of: 
(the frequency difference between mode FSN and the highest frequency of either synchronous Fan RTW or synchronous Rotor RW)/(the lowest natural frequency of the front structure nodding pair of modes) is in the range from 5 to 50%.
Claim 15. The gas turbine engine of Claim 1, wherein a backward whirl frequency margin of: 
(the lowest frequency of either mode Fan RTW or Rotor RW at the MTO speed)/(the MTO speed)
is in the range from 15 to 50%.  

Claim 6. The gas turbine engine of Claim 1, wherein the LP rotor system has a first forward whirl rotor dynamic mode, 1FW, and a forward whirl frequency margin of: 
(the frequency difference between synchronous 1FW and the first engine order line at MTO speed)/(the MTO speed)
is in the range from 10 to 100%;  



Claim 16. The gas turbine engine of Claim 15, wherein the lowest frequency of either mode Fan RTW or Rotor RW at the MTO speed is in the range from 4 Hz to 22 Hz.  


Claim 12. The gas turbine engine of claim 1, wherein a mutual frequency margin of: 
(the frequency difference between mode Fan RTW and mode Rotor RW at the MTO speed  )/((the lowest frequency of either mode Fan RTW or Rotor RW at the MTO speed+the MTO speed)) is in the range from 5 to 50%  

Claim 13. The gas turbine engine of claim 12, wherein the frequency difference between mode Fan RTW and mode Rotor RW at the MTO speed is in the range from 2 Hz to 15 Hz.  

Table 2
























Claims 2-10 and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being dependent upon claim 1.
Allowable Subject Matter

























Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of Chanez 2019/0010896, Pointon 2019/0048826, and Kupratis 2018/0209350 teaches a gas turbine engine structure comprising an engine core, a fan system, a front engine structure, and a gear box.
Prior art of Anuzis 2009/0082976 teaches vibration harmonics of the fan shaft, blades frequency modes and methods of constructing fan blades such that the frequencies of the blade modes are below the vibration harmonics of the engine in order to minimize or prevent fatigue and cracking of the blades.
Prior art of Chanez, Pointon, Kupratis, and Anuzis does not teach in combination with the other limitations of the independent claim 17 the method comprising the following:
a fan system having a reverse travelling wave first flap mode, Fan RTW; 
the fan system and the gearbox output shaft together form an LP rotor system having a first reverse whirl rotor dynamic mode, Rotor RW;
and the method comprising: operating the engine such that a backward whirl frequency margin of:

                
                    
                        
                            t
                            h
                            e
                             
                            l
                            o
                            w
                            e
                            s
                            t
                             
                            f
                            r
                            e
                            q
                            u
                            e
                            n
                            c
                            y
                             
                            o
                            f
                             
                            e
                            i
                            t
                            h
                            e
                            r
                             
                            m
                            o
                            d
                            e
                             
                            F
                            a
                            n
                             
                            R
                            T
                            W
                             
                            o
                            r
                             
                            R
                            o
                            t
                            o
                            r
                             
                            R
                            W
                             
                            a
                            t
                             
                            t
                            h
                            e
                             
                            M
                            T
                            O
                             
                            s
                            p
                            e
                            e
                            d
                        
                        
                            t
                            h
                            e
                             
                            M
                            T
                            O
                             
                            s
                            p
                            e
                            e
                            d
                        
                    
                
            
is in the range from 15 to 50%.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/JACEK LISOWSKI/Examiner, Art Unit 3741